IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          March 10, 2008
                                       No. 07-20006
                                                                      Charles R. Fulbruge III
                                                                              Clerk




AIR BOB, INC.,

                                                  Plaintiff-Appellant,
v.

GE ENGINE SERVICES CORPORATE AVIATION, INC.,
doing business as Garrett Aviation Services,

                                                  Defendant-Appellee.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 4:03-CV-1854




Before REAVLEY, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


       Air Bob, Inc., sued GE Engine Services Corporate Aviation, Inc., doing
business as Garret Aviation Services, alleging faulty repair of the plaintiff’s air-


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 07-20006

craft. In the bench trial, the district court granted a defense motion for what the
parties refer to as a “directed verdict,” concluding “that Air Bob has failed to pre-
sent any evidence of a duty owed by Garrett that it breached.” That order is cor-
rect, essentially for the reasons set forth in the memorandum and order entered
November 6, 2006.
      After entry of judgment, the district court awarded costs to defendant as
the prevailing party. Plaintiff appeals the award to the extent it includes the
cost of videotaped depositions. Defendant properly acknowledged in oral argu-
ment that the law in this circuit is that such costs are not taxable. See, e.g., Mi-
gis v. Pearle Vision, 135 F.3d 1041, 1049 (5th Cir. 1998). Defendant challenges
that caselaw as erroneous, but we have no authority to overrule previous panel
decisions. The award in this case is in error.
      The judgment granting a directed verdict is AFFIRMED. The order
awarding costs is VACATED and REMANDED for recalculation in accordance
with this opinion.




                                         2